Order entered August 22, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01045-CV

                                   DUSTIN POOLE, Appellant

                                                  V.

                          CAPITAL ONE BANK ( USA), N.A., Appellee

                         On Appeal from the County Court at Law No. 6
                                     Collin County, Texas
                             Trial Court Cause No. 006-03444-2012

                                             ORDER
          The Court has before it the Collin County Clerk’s request for an extension of time to file

the record because appellant has not paid the fee for the record. The Court GRANTS the

request. We ORDER appellant to pay the fee for the clerk’s record within ten days of the date

of this order. We ORDER the Collin County Clerk to file the clerk’s record within ten days of

the date appellant makes payment. Additionally, appellant has not paid the $175 filing fee in this

case. The Court ORDERS appellant to pay the filing fee within ten days of the date of this

order. If appellant does not comply with this order, this case may be dismissed without further

notice.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE